TECE    ;~TTOECNEY        GENERAL
                       OF    -XAS




Commissioner Raymond W. Vowel1       Opinion No. M- 1274
State Department of Public Welfare
John H. Reagan Building              Re:   Authority of the
Austin, Texas. 78701                       Department of Public
                                           Welfare to contract
                                           with the State
                                           Building Commission
                                           for renovations in
                                           the John H. Reagan
Dear Mr. Vowell:                           Building.
    ,We acknowledge receipt of your recent opinion request
involving the above captioned matter and in which you ask
the following question:
                "May the State Department of Public
         Welfare contract with the State Building
         Commission for the renovation of the fifth
         floor of the John H. Reagan State Office
         Building, for the renovation of other
         portions of that building to accomodate
         the installation of computers and other
         equipment and for the improvement of the
         defective elevator system currently in
         use In that building?"
     You have further advised concerning this question as
follows:
                "The fifth floor of the John H.
         Reagan State Office Huilding is currently
         occupied by the State Department of
         Agriculture, the Hoard of Pardons and
         Paroles and the Tourist Development Agency.
         When the Stephen F. Austin State Office
         Building, presently under construction,is
         completed, those agencies will vacate their
         office space in the Reagan Building and will



                            -6253-
Commissioner Raymond   W.   Vowell, page 2 (M-1274)


          relocate in the Austin Building. The office
          space then to be vacated by those agencies
          has been allocated to the Department of
          Public Welfare by the Building Commission
          and the Board of Control.
                 "In order to accomodate the needs
          of the agencies presently occupying the
          Reagan Building's fifth floor, partitions
          have been installed. Upon occupation by
          the Department of Public Welfare, such
          partitions will have to be removed or
          reordered if the office space requirements
          of the Department's staff are to be met.
                 "The Department further desires to
          replace or improve the Reagan Building's
          elevator system, which has had a history of
          malfunctions, and to renovate its Reagan
          Building spaceto accomodate the installa-
          tion of computers and other equipment."
     It is our opinion that your Department has the
legal authority to achieve the above ends through con-
tract with the Building Commission.
     Article 678m,   Section 3, Vernon's Civil Statutes,
confers authority upon the Building Commission to
                   11
                    9 . . acquire necessary real and
          personal property, modernize, remodel,
          build and equip buildings for State
          purposes, and make contracts necessary
          to carry oustand effectuate the purposes
          herein mentioned in keeping with appro-
          priations authorized by the Legislature
          . . .     (Emphasis Added.)
     The authority of the Building Commission to contract
with other state agencies is oursuant to the above statute.
Attorney General O~iniona NOS: WW-1120(1961); c-78(196$);
and M-695(1970).
     A state agency, such as the Department of Public
Welfare, is clearly authorized by Article 4413(32),
Section 3, Vernon's Civil Statutes, to enter into and perform


                               -6254-
.       1




    Commissioner Raymond W. Vowell, page 3   (M-1274)



    written contracts with other state agencies for furnishing
    necessary authorized special or technical services and to
    reimburse the other agency therefor. The mode of payments
    and transfer of funds should be provided for the inter-
    a ency contract in conformity with Section 6 of Article
    4813(32) and Section 8, subdivision (D) of Article 678f.
    In Attorney General Opinion No. M-695, supra, it was
    held that building repairs and remodeling are deemed
    special or technical services within the purview and
    meaning of this statute as well as within the scope of the
    authorized purposes specified in Article 678m, Section 3,
    supra.
         You have advised that the funds for the renovation are
    to be expended out of federal monies which may be used for
    this purpose and will be disbursed from your "Federal
    Public Welfare Administration Fund."
         We also note that in the event such federal funds
    should be deemed state funds, Article V of Senate Bill
    No. 1, 3rd. C.S., 62nd. Leg., 1972, might become relevant,
    wherein it is provided:
                     "None of the funds appropriated in
             this Act may be expended for removing walls,
             partitions or any other permanent part
             of the first and second State office buildings
                   except for such renovations that may
             be'necessary for new offices or depart-
             ments moving into the building, unless
             otherwise authorized and provided for
             elsewhere in this Act, or-upon the approval
             of the State Hoard of Control."@mphasls
             Added.)
         In executing any such contract, the Legislature has
    provided through appropriate statutes that when improve-
    ments or repairs are needed in the proper care and main-
    tenance of State-owned buildings maintained by the Hoard
    of Control, such as is the case with the John H. Reagan
    State Office Building, the Board shall make and provide
    for such repairs or improvements, including space allotment,
    to be made under its direction. See Articles 678f,
    Section 2(A), 673 and 665, Vernon's Civil Statutes. These




                                -6255-
Commissioner Raymond W. Vowell, page 4 (M-1274)


statutes must be construed in par1 materia with Articles
678m, Section .3, and 441x(32), and consequently it is
necessary that the Board of Control be joined as a party
to the proposed contract.
     We are advised that the Board of Control is agreeable
to the proposed project and expenditures, and your question
is therefore answered in the affirmative, subject to the
approval of the Board of Control which must be a party
to the contract.
     To the extent that any prior opinions of this office
hold in effect that the Board of Control is not a necessary
party to a contract where it has become the using agency
as to State-owned buildings maintained by the Board, such
opinions are hereby overruled in such respect.
                        -SUMMARY-
                The State Department of Public Welfare
         may contract with the State Building Com-
         mission and the Board of Control for the
         renovation of the fifth floor of the John
         H. Reagan State Office Building, for the
         renovation of other portions of that
         building to accomodate the installation
         of computers and other equipment, and for
         the improvement of the defective elevator
         system currently in use in that building.




                                                  al   of Texas
Prepared by Kerns Taylor
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
W. B. Allen, Acting Chairman




                             -6256-
Commissioner Raymond W. Vowell, page 5   (M-1274)


John Banks
J. C. Davis
Roland Carleon
Harry Green
SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Aesistant




                             -6257-